Title: Thomas Jefferson to John Steele, 23 March 1820
From: Jefferson, Thomas
To: Steele, John


					
						Dear Sir
						
							Monticello
							Mar. 23. 20.
						
					
					Agreeable to the statement in your favor of the 22d Ult of the duties on the wines sent me from Marseilles I now inclose you 18.D. of Virginia bank paper, which being probably subject to some discount with you, the little fraction over the 17.44 may perhaps cover that. some anxieties always attending remittances by mail I will ask the favor of being assured that this gets safely to hand. I salute you with thankfulness & with great esteem & respect.
					
						
							Th: Jefferson
						
					
				 